STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  December 5, 2017
               Plaintiff-Appellant,

v                                                                 No. 333709
                                                                  Oakland Circuit Court
WAYNE DUANE JENKINS,                                              LC No. 2003-188152-FH

               Defendant-Appellee.


Before: SHAPIRO, P.J., and HOEKSTRA and M. J. KELLY, JJ.

SHAPIRO, P.J. (dissenting).

       I would hold this case in abeyance for the decision of the Michigan Supreme Court in
People v Temelkoski, 498 Mich. 942; 872 NW2d 219 (2015). While we need not do so, I think it
prudent in this case given that Temelkoski has already been argued and submitted to that Court.



                                                           /s/ Douglas B. Shapiro




                                              -1-